internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-108828-00 date date parent sub1 sub2 purchaser target seller s company official tax professional authorized representatives business a date a date b date c plr-108828-00 this letter responds to your authorized representatives’ letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election the extension is being requested by parent as common parent of the consolidated_group that includes the united_states_shareholder of the foreign purchasing_corporation to file an election under sec_338 of the internal_revenue_code and sec_1_338-1 and g of the income_tax regulations with respect to purchaser's acquisition of target sometimes hereinafter referred to as the election on date a all citations in this letter to regulations under sec_338 are to the regulations as in effect on date a additional information was received in a letter dated date the material information submitted for consideration is summarized below parent is the common parent of a consolidated_group that has a calendar taxable_year parent wholly owns sub1 sub1 wholly owns sub2 and sub2 wholly owns purchaser sub1 and sub2 are domestic corporations included in parent's consolidated_return purchaser and target are foreign_corporations the applicable country of formation and residency is set forth in the above redacted legend prior to the transaction sellers wholly owned target sellers are individuals who are citizens and residents of the foreign_country indicated in the above redacted legend and who are not united_states persons within the meaning of sec_7701 parent purchaser and target are engaged in business a sub1 and sub2 are holding_companies prior to the acquisition neither sellers nor target filed united_states income_tax returns were subject_to united_states income_taxation or were required under sec_1_6012-2 to file a united_states income_tax return further prior to the acquisition target was not i a controlled_foreign_corporation within the meaning of sec_957 ii a passive_foreign_investment_company or iii a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 purchaser was not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that included the acquisition_date on date a purchaser acquired all the stock of target from sellers it is represented that parent and purchaser were not related to sellers within the meaning of sec_338 and the acquisition of the stock of target qualified as a qualified_stock_purchase within the meaning of sec_338 parent intended to file the election the election was due on date b but for various reasons it was not filed on date c which is after date b company official tax professional discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election it is represented that the period of limitations on assessments under sec_6501 has not expired for parent's sub1's sub2's purchaser’s or target's taxable_year in which the acquisition occurred the taxable_year in which the election should have been filed or for any taxable years that would have been affected by the election had it been timely filed plr-108828-00 sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form_8023 must be filed as described in the form and its instructions and also must be attached to form_5471 information_return with respect to foreign_corporation filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i plr-108828-00 sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election was fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official tax professional and authorized representatives explain the circumstances that resulted in the failure_to_file the election the information establishes that competent tax professionals were responsible for the election and were aware of all relevant facts that parent relied on the tax professionals to make the election and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election with respect to the acquisition of the stock of target as described above the above extension of time is conditioned on the taxpayers’ parent's sub1’s sub2's purchaser’s target's and sellers’ tax_liability if any being not lower in the aggregate for all years affected by the election than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301 c parent should file the election in accordance with sec_1_338-1 and sec_1 g that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on plr-108828-00 the election form a copy of this letter should be attached to the election form parent purchaser and target must amend or file as applicable their returns to report the transaction as a sec_338 transaction and to attach thereto a copy of this letter and a copy of the election form new target must be included in parent’s consolidated_return by being listed on form for the first year following the acquisition see sec_1 e g and no opinion is expressed as to whether the acquisition of the stock of target qualifies as a qualified_stock_purchase whether the acquisition of the stock of target qualifies for sec_338 treatment or if the acquisition of the stock of target qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by target on its deemed asset sales in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or tax effects or consequences resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the parent its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply a copy of this letter is being sent to the authorized representative designated on your power_of_attorney this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent associate chief_counsel corporate sincerely yours by_____________________________ ken cohen acting chief branch
